Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-17-21 has been entered.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

In an interview with applicant’s representative Miklos Gaszner on 6-23-22 it was explained that the obviousness rejection would be withdrawn in view of applicant’s convincing argument.  

In particular, applicant’s argument that “[c]onsidering the lack of knowledge regarding the molecular mechanisms underlying CD137 signaling in vivo, a skilled artisan would not have had a reasonable expectation that the claimed antibody is capable of inducing CD137 signaling in a CPG3 tumor antigen- dependent manner,” coupled with applicants argument that none of the applied references “disclose an antibody comprising a single anti-CD137 binding domain that can induce CD137 signaling” is found convincing.

It was further discussed how if applicant would amend claim 1 to limit it to a cancer-specific glypican 3-binding Fab domain then the application could be allowed.  In particular, the examiner described how while the specification adequately demonstrated a glypican 3 x CD137 binding bispecific antibody was capable of having an anti-cancer effect in a mouse model system and in various in vitro settings, the specification did not appear to demonstrate representative bispecific antibodies capable of binding any “cancer-specific antigen” and CD137 could be used in the same manner.

However, applicant’s representative indicated that applicant declined to authorize such an examiner’s amendment in a phone message placed on 6-26-22.

That said, upon further review of the specification it is evident that the bispecific antibodies and pharmaceutical compositions thereof of the instant claims are disclosed to have a number of additional uses, such as detection of “cancer-specific” or CD137 antigens in vitro, and methods for “evaluating or measuring the cytotoxicity induced in cell expressing a cancer-specific antigen bound by the cancer specific antigen-binding domain” in vitro (see specification paragraphs 213 and 215).  

As stated in MPEP § 2164.01(c), “when a compound or composition claim is not limited by a recited use, any enabled use that would reasonably correlate with the entire scope of that claim is sufficient to preclude a rejection for nonenablement based on how to use….[i]f multiple uses for claimed compounds or compositions are disclosed in the application, then an enablement rejection must include an explanation, sufficiently supported by the evidence, why the specification fails to enable each disclosed use….[i]n other words, if any use is enabled when multiple uses are disclosed, the application is enabling for the claimed invention.” 

Since the claimed antibody and pharmaceutical compositions thereof are not limited by a recited use it stands to reason that the claimed antibody and pharmaceutical composition thereof which are capable of binding any “cancer-specific antigen” and CD137 could be used by the skilled artisan, e.g., in the in vitro methods described at paragraphs 213 and 215 of the instant specification, without having to resort to undue experimentation to do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644